DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s amendment to the specification filed on 21 December 2021 has been entered. 
 Applicant’s amendments to the claims filed on 25 April 2022 have been entered and fully considered.
Election/Restrictions
Newly submitted claims 43-52 are  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 43-52 are directed  to  crosslinked species and/or  a method of preparation of the composition/species, which would have been restricted had they been presented earlier.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The amendment filed 21 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph [0045] introduces conglycinin (7s), glycinin (11s),  pH shift effect, heat effect, heterogenous  and functional variation, reactive polymer blend, dose level of polypeptide, etc.; Paragraph [0050]  introduces various reaction schemes.
Applicant is required to cancel the new matter in the reply to this Office Action.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: paragraph [0025] recites “ salty introduced viscosity”, paragraph [0050] recites “the preferred key’s functional reactive group of  isocyanate..”, paragraph [0083] recites “the developed additive solution”.   These term are unclear, inexact or verbose terms. 

Claim Objections
Claim 42 is objected to under 37 CFR 1.75(c) as being in improper form because the claim referred to three sets of claims to different features. 

Claim Interpretation
Claim  36 has been interpreted as a chemical additive comprising a combination of (a) , (b) , (c) , 
(d)  and  (e). 
The term “hydrolyzed acrylate sodium acrylamide polymer”  of claim 39 has been interpreted as “sodium salt of hydrolyzed acrylamide”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 42  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 39 introduces various structures of polyacrylamide, and claim 42  recites “preferred SPI with a minimum protein content of 90(%) with fatty lipid and cellulosic fibers removed, containing 35.0%  a’,a, β-conglycinin (7s) heterogenous sheets having a molecular wt. of around 180,000 to 210,000 (g/mol) of amino-acids connected through polypeptide bonds (amine and amide) and carboxylic acid connections, and 52.0% a-glycinin (11s) having a molecular weight of 300,000 to 450,000 (g/mol) in spherical particle shapes, the total quantities of solvent used in the preparation of the hydro-dual phobic domain materials ranged from 0.10(%) to 50.0% over the total of weight of the mixed components from SPI, sweet rice, modified paraffins, and hydrogel polymers plus mineral oil combined”, which do not have support in the specification as originally filed. 

Improper Markush Grouping Rejection 
Claims 37, 39 and 41-42 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of claims 38-39 and 41-42 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
For claim 37,  the recited polyanionic polymers, cationic polymers, nonionic surfactants and polymeric materials  do not share both a single structural similarity and a common use;
For claim 39,  the recited anionic, cationic and  nonionic polymers do not share both a single structural similarity and a common use;  the recited functional groups of amine, hydroxyl, carboxyl, “aldehyde sulfonate”,  cyclic amine and vinyl  do not share both a single structural similarity and a common use.
For claim 41 the recited soy protein isolate, hydrogel polymers, organic polymeric materials, petroleum paraffin distillate, sugar and  polysaccharides, etc. do not share both a single structural similarity and a common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors.  For example, Claim 39 recites “wherein the hydrogel polymers as suspending agents in liquid as well as the domain’s components of hydrated polymers in powder or oil based solutions, including polyacrylate, anionic polymers, or cationic or nonionic polymers or hydrolyzed acrylate sodium acrylamide polymers…”, and  claim 41 recites “The chemical additive component of claim 36 wherein key hydro- dual-phobic domain’s materials are bio-derivatives from soy protein isolate (SPI), soy protein concentration (70% protein), soy flour, denatured soy protein, modified SPI with cross-linking agents, and hydrogel (colloid) polymers from biobased materials, originated from the organic polymeric materials of synthetic polymers, petroleum paraffin distillates from refineries, modified petroleum paraffins with hydrophilic functional groups, sugar, polysaccharides, hydrogel polymers from synthetic polymers, the combination of synthetic and bio-derivative polymer materials; the polymeric materials from bio-derivatives or/and organic synthetic polymers are defined as hydro-dual phobic domain’s materials containing the hydrophilic or hydrophobic moieties along its linear molecular chain, with branched, and or 3-dimensional networking structure, the dosage level of these domain’s materials is ranged from 0.1001% to 10.0% over the total weight percentage of claim 36”.
Claims 37-42  improperly recite the Markush group  which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  A proper Markush groups may be recited as  "...selected from the group consisting of A, B and C" or  "...selected from A, B or C." See MPEP § 2173.05(h). 
Claim 37 recites the limitation "chemical additives" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 38, the term “alkyl chains of ethylene carbon” is not sufficiently defined in the specification that one of ordinary skill in the art would understand the term.  It is also not understood which species/compounds the recitation “the alkyl chains of carbon numbers(n) from C6 to C20” refers to.   
Claim 39  recites the limitation "chemical component" and “hydrogel polymers” in line 1.  There are insufficient antecedent basis for the limitations in the claim.
Claim 40 recites the limitation "chemical components" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "key hydro-dual-phobic domain’s materials" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "chemical component additives" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the term “preferred SPI”.   It is not clear  whether the limitation following the phrase are part of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36-42  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  US 2017/0096597A1 (Hu) as evidenced by safety Data Sheet of ADAPA (Halliburton). 
Regarding claims 36-41, Hu teaches a composition comprises a friction reducing polymer, a surfactant, a fluid ([0052], [0053]. [0065] and[0122]),  and fluid loss  agents  or filtration control agents ([0125], [0128] and [0226]), wherein the composition provides a greater viscosity  increase  and friction reduction in salt solutions ([0060], [0061] and [0068]), wherein the salt solutions can have a concentration of at least one of NaCl, KCl, CaCl2 of about 0.1 to about 20 % ([0067]).
Hu teaches that  a suitable friction reducing polymer  is  a partially hydrolyzed acrylamide having hydrolyzed groups, e.g., a sodium salt of acrylic acid and unhydrolyzed acrylamide groups([0071], [0072] and [0079]), which meets the claimed hydrolyzed acrylamide polymer and hydrogel suspending agent, wherein the friction reducer is present in an amount of 0.01 to 10  wt.% ([0069]), which meets the claimed amount of  the hydrogel  suspending agent.   
Hu teaches that the surfactant can be a non-ionic surfactant ([0110]), which  can be  present in an amount  of about 0.0001 wt. % to about 20 wt.%, such as 0.1, 0.2, 1, 2, 10, 15 or 20 wt.% ([0108]), which meets the claimed amount. 
Hu teaches that the fluid comprises at least one of mineral oil, water and produced water ([0065]-[0066],  [0122], [0125], [0126] and [0128]), which can form about 0.001 to 99.99 wt.%  of the composition such as 40, 45, or 50 wt.% ([0065]-[0066], [0122]),   which meets the claimed amount of mineral oil or water.
Hu further teaches that the composition can include any downhole fluid  such as a fracturing fluid and a drilling fluid ([0124]),  which comprises fluid loss or filtration control agents in an amount of 0.1, 1, 2, 3, 4, 5, or 10  wt.% ([0125] -[0128]), wherein the filtration control agent includes a crosslinked copolymer ADAPTA ([0125]), which is a methylstyrene-acrylate  copolymer as evidenced by the safety data sheet of ADAPTA, which meets the claimed hydro-dual-phobic domain material. 
Regarding claim 42, Hu teaches the alternative embodiment thus meets the claim.

Claim Rejections - 35 USC § 103
Claim 42 is alternatively  rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claims 36-41 in view of “Soy Protein Isolate As Fluid Loss Additive in Bentonite-Water Based Drilling Fluids, ” Li, ACS Applied Materials and Interfaces, 2015, vol. 7, pp. 24799-24809 (Li).
The teachings of Hu are set forth above. 
Hu does not teach the presence of  soy protein isolate.
Li teaches that soy protein isolate  of 90% protein content exhibits superior filtration property and  is an effective , renewable and biodegradable fluid loss reducer in well excavation applications (Abstract), exemplified as an  amount of 3 wt.% (p24800 and p24808), which meets the claimed amount. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the soy protein isolate and  amount  taught by Li in the composition of Hu.  The rationale to do so would have been the motivation provided by the teachings of Li that to do so would predictably provide superior filtration control  as well as  environmental benefits (Li, abstract), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a filtration control agent.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766